 

Exhibit 10.2



 

EXECUTION VERSION



 



 

 BIOSCRIP, INC.

 

__________________________

 

WARRANT AGREEMENT

 

__________________________

 

Dated As Of March 9, 2015

 

Warrants to Purchase 3,600,000 shares of Common Stock

 

 

 

 

 



BIOSCRIP, INC.

 

Warrant Agreement



____________________________

 

Warrants For Common Stock

 

WARRANT AGREEMENT, dated as of March 9, 2015, among BioScrip, Inc., a Delaware
corporation (together with its successors and assigns, the “Company”), Coliseum
Capital Partners, L.P., a Delaware limited partnership, Coliseum Capital
Partners II, L.P., a Delaware limited partnership, and Blackwell Partners, LLC,
Series A, a Georgia limited liability company (collectively and together with
each of their respective successors and assigns, the “Purchasers”). Capitalized
terms shall have the meaning specified in Section 5.1 hereof.

 

RECITALS

 

WHEREAS, the Purchasers have agreed to acquire from the Company, and the Company
has agreed to issue to the Purchasers, Warrants to purchase the number of shares
of Common Stock set forth opposite such Person’s name on Annex 1 attached
hereto, which Warrants represent the right to purchase, in the aggregate,
3,600,000 shares of Common Stock, subject to adjustment as set forth herein;

 

WHEREAS, each Purchaser shall be issued two separate Warrant Certificates, each
representing one half of the total Warrants to be issued to that Purchaser, and
each having the same terms and conditions except for the Initial Exercise Price,
with one Warrant Certificate being exercisable at $5.295 per share of Common
Stock on the Issue Date (the “Warrant No. 1 Initial Exercise Price”) and the
second Warrant Certificate being exercisable at $6.595 per share of Common Stock
on the Issue Date (the “Warrant No. 2 Initial Exercise Price”); and

 

WHEREAS, the Company and the Purchasers wish to enter into this Agreement to
govern the terms of the Warrants.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties to this Agreement hereby agree as follows:

 

1.            FORM, EXECUTION AND TRANSFER OF WARRANT CERTIFICATES.

 

1.1           Form of Warrant Certificates.

 

The Warrant Certificates shall be in the form set forth in Attachment A hereto.
The Warrant Certificates may have such letters, numbers or other marks of
identification or designation as may be required to comply with any law or with
any rule or regulation of any governmental authority, stock exchange or
self-regulatory organization made pursuant thereto (“Law”). Each Warrant
Certificate shall be dated the date of issuance thereof by the Company, either
upon initial issuance or upon transfer or exchange. Each Warrant Certificate
shall represent the right to purchase the number of shares of Common Stock set
forth in such Warrant Certificate at a price per share of Common Stock equal to
the Exercise Price applicable to that Warrant Certificate; provided, that the
number of shares of Common Stock issuable upon exercise of the Warrants and the
Exercise Price thereof shall be subject to adjustment as provided herein.

 

-1-

 



1.2           Execution of Warrant Certificates; Registration Books.

 

(a)          Execution of Warrant Certificates. The Warrant Certificates shall
be executed on behalf of the Company by an officer of the Company authorized by
the Board of Directors. In case the officer of the Company who shall have signed
any Warrant Certificate shall cease to be such an officer of the Company before
issuance and delivery by the Company of such Warrant Certificate, such Warrant
Certificate nevertheless may be issued and delivered with the same force and
effect as though the individual who signed such Warrant Certificate had not
ceased to be such an officer of the Company, and any Warrant Certificate may be
signed on behalf of the Company by any individual who, at the actual date of the
execution of such Warrant Certificate, shall be a proper officer of the Company
to sign such Warrant Certificate, although at the date of the execution of this
Agreement any such individual was not such an officer.

 

(b)          Registration Books. The Company will keep or cause to be kept at
its office, maintained at the address of the Company referenced in Section 6.5,
at the Company’s transfer agent, or at such other office of the Company of which
the Company shall have given notice to each holder of Warrant Certificates,
books for registration and transfer of the Warrant Certificates issued
hereunder. Such books shall show the names and addresses of the respective
holders of the Warrant Certificates, the registration number and date of each of
the Warrant Certificates and the Denomination thereof.

 

1.3           Transfer, Split Up, Combination and Exchange of Warrant
Certificates; Lost or Stolen Warrant Certificates.

 

(a)             Transfer, Split Up, etc.

 

(i)          Transfer. Subject to compliance with the Securities Act and any
applicable state securities laws, any Warrant Certificate (or portion thereof),
with or without other Warrant Certificates, may be transferred to any Person for
a Warrant Certificate or Warrant Certificates in an aggregate like Denomination
as the Warrant Certificate or Warrant Certificates (or portions thereof)
surrendered then entitled such registered holder to purchase. Any registered
holder desiring to transfer any Warrant Certificate shall make such request in
writing delivered to the Company, which request shall include the identity of
the Transferee and the aggregate number of Warrants to be transferred, and shall
surrender the Warrant Certificate or Warrant Certificates (or portions thereof)
to be transferred at the office of the Company referenced in Section 6.5,
whereupon the Company shall deliver promptly to such Transferee a Warrant
Certificate or Warrant Certificates, as the case may be, as so requested, which
Warrant Certificate or Warrant Certificates shall evidence, collectively, the
same aggregate number of Warrants as the Warrant Certificate or Warrant
Certificates (or portions thereof) so surrendered for transfer and shall issue a
new Warrant Certificate to the transferor representing the Warrants retained by
the Transferor if such transfer involved less than the entire number of Warrants
held by such Transferor.

 

-2-

 



(ii)         Split Up, Combination, Exchange, etc. Any Warrant Certificate, with
or without other Warrant Certificates, may be split up, combined or exchanged
for another Warrant Certificate or Warrant Certificates, in an aggregate like
Denomination as the Warrant Certificate or Warrant Certificates surrendered then
entitle such registered holder to purchase. Any registered holder desiring to
split up, combine or exchange any Warrant Certificate shall make such request in
writing delivered to the Company, and shall surrender the Warrant Certificate or
Warrant Certificates to be split up, combined or exchanged at the office of the
Company referenced in Section 6.5, whereupon the Company shall deliver promptly
to such registered holder a Warrant Certificate or Warrant Certificates, as the
case may be, as so requested, which Warrant Certificate or Warrant Certificates
shall evidence, collectively, the same aggregate Denomination as the Warrant
Certificate or Warrant Certificates so surrendered for split-up, combination or
exchange.

 

(b)             Loss, Theft, etc. Upon receipt by the Company of evidence
reasonably satisfactory to it of the ownership of, and the loss, theft,
destruction or mutilation of, any Warrant Certificate, and:

 

(i)          in the case of loss, theft or destruction, an affidavit of loss,
together with a customary and reasonable indemnity; or

 

(ii)         in the case of mutilation, upon surrender and cancellation thereof;

 

the Company at its own expense will execute and deliver, in lieu thereof, a new
Warrant Certificate, dated the date of such lost, stolen, destroyed or mutilated
Warrant Certificate and of like tenor, in lieu of the lost, stolen, destroyed or
mutilated Warrant Certificate and evidencing the same Denomination as the
Warrant Certificate so lost, stolen, destroyed or mutilated.

 

1.4           Subsequent Issuance of Warrant Certificates.

 

Subsequent to the original issuance, no Warrant Certificates shall be issued
except:

 

(a)          Warrant Certificates issued upon any transfer, combination, split
up or exchange of Warrants pursuant to Section 1.3(a);

 

(b)          Warrant Certificates issued in replacement of mutilated, destroyed,
lost or stolen Warrant Certificates pursuant to Section 1.3(b);

 

(c)          Warrant Certificates issued pursuant to Section 2.3 upon the
partial exercise of any Warrant Certificate to evidence the unexercised portion
of such Warrant Certificate; and

 

(d)          Warrant Certificates to reflect any adjustments pursuant to Section
4.

 

-3-

 



1.5           Effect of Issuance in Registered Form.

 

Every holder of a Warrant Certificate by accepting the same consents and agrees
with the Company and with every other holder of a Warrant Certificate that:

 

(a)          the Warrant Certificates, to the extent then currently
transferable, are transferable only on the registry books of the Company if and
when surrendered at the office of the Company referenced in Section 6.5, duly
endorsed or accompanied by an instrument of transfer (in the form attached
thereto) and payment of any applicable transfer, stamp or issue tax (a “Tax”);
and

 

(b)          the Company may deem and treat the Person in whose name each
Warrant Certificate is registered as the absolute owner thereof and of the
Warrants evidenced thereby (notwithstanding any notations of ownership or
writing on the Warrant Certificates made by anyone other than the Company) for
all purposes whatsoever, and the Company shall not be affected by any notice to
the contrary.

 

2.            EXERCISE OF WARRANTS; PAYMENT OF EXERCISE PRICE.

 

2.1           Exercise of Warrants.

 

(a)          Manner of Exercise. At any time and from time to time prior to the
Expiration Time, the holder of any Warrant Certificate may exercise the Warrants
evidenced thereby, in whole or in any part, by surrender to the Company, at its
office referenced in Section 6.5, of such Warrant Certificate, together with a
duly executed election to purchase (a form of which is attached to each Warrant
Certificate) and payment of the applicable Exercise Price for each share of
Common Stock with respect to which the Warrants are then being exercised and an
amount equal to any applicable Tax (if not payable by the Company as provided in
Section 3.3). Such Exercise Price shall be payable in cash pursuant to Section
2.1(b).

 

(b)          Payment in Cash. Upon exercise of any Warrants, the holder of a
Warrant Certificate may pay the Exercise Price by certified or official bank
check payable to the order of the Company or by wire transfer of immediately
available funds to the account of the Company.

 

(c)          Fractional shares of Common Stock. The Company may, in accordance
with Section 2.6, pay the exercising holder cash in lieu of issuing a fractional
share in connection with an exercise of Warrants; provided that, if it does not
issue a fractional share in such circumstances, it will make such cash payment.

 

2.2           Issuance of Common Stock.

 

Upon timely receipt of a Warrant Certificate, accompanied by the form of
election to purchase duly executed, and payment of the Exercise Price for each
of the shares of the Common Stock to be purchased and by an amount equal to any
applicable Tax (if not payable by the Company as provided in Section 3.3), the
Company shall thereupon promptly cause certificates representing the number of
whole shares of Common Stock then being purchased to be delivered to or upon the
order of the registered holder of such Warrant Certificate, registered in such
name or names as may be designated by such holder, and, promptly after such
receipt deliver the cash, if any, to be paid in lieu of fractional shares
pursuant to Section 2.6 to or upon the order of the registered holder of such
Warrant Certificate.

 

-4-

 



2.3           Unexercised Warrants.

 

In the event that the registered holder of any Warrant Certificate shall
exercise less than all the Warrants evidenced thereby, a new Warrant Certificate
evidencing Warrants equal in number to the number of Warrants remaining
unexercised shall be issued by the Company to the registered holder of such
Warrant Certificate or to its duly authorized assigns.

 

2.4           Cancellation and Destruction of Warrant Certificates.

 

All Warrant Certificates surrendered to the Company for the purpose of exercise,
exchange, substitution or transfer shall be cancelled by it, and no Warrant
Certificates shall be issued in lieu thereof except as expressly permitted by
any of the provisions of this Agreement. The Company shall cancel and retire any
other Warrant Certificates purchased or acquired by the Company otherwise than
upon the exercise thereof.

 

2.5           Expiration.

 

All Warrants that have not been exercised or purchased in accordance with the
provisions of this Agreement shall expire and all rights of holders of such
Warrants shall terminate and cease at the Expiration Time.

 

2.6           Fractional shares of Common Stock.

 

The Company shall not be required to issue fractional shares of Common Stock
upon the exercise of any Warrant. If fractional shares are not issued upon the
exercise of any Warrant, there shall be paid to the holder thereof, in lieu of
any fractional share of Common Stock resulting therefrom, an amount of cash
equal to the product of:

 

(a)          the fractional amount of such share of Common Stock; and

 

(b)          the Market Price, as determined on the trading day immediately
prior to the date of exercise of such Warrant.

 

2.7           Limitation on Conversion

 

Notwithstanding anything herein to the contrary, prior to the receipt of the
Stockholder Approval, the Warrants Beneficially Owned by any such holder of
Warrants or its Affiliates may not be converted pursuant to this Section 2 to
the extent that after giving effect to such conversion, such holder and its
Affiliates would Beneficially Own, in the aggregate, in excess of 19.99% of the
shares of Common Stock outstanding immediately after giving effect to such
conversion (the “Conversion Cap”); provided, further, that for purposes of
determining the Conversion Cap pursuant to any provision of this Agreement, the
aggregate number of shares of Common Stock Beneficially Owned by a holder of
Warrants or any of its respective Affiliates shall include (i) the number of
shares of Common Stock Beneficially Owned by such holder or any of its
respective Affiliates as a result of prior conversion of Convertible Preferred
Stock or Warrants (excluding shares of Common Stock that could be acquired upon
conversion of the such Convertible Preferred Stock or Warrants) plus (ii) the
number of shares of Common Stock issuable upon the conversion of the Warrants
with respect to which the determination of the immediately preceding proviso is
being made. Notwithstanding anything herein to the contrary, (x) if the first
vote of the stockholders of the Company with respect to the Stockholder Approval
occurs within six months of the date hereof, then no Warrants may be converted
into Common Stock until the earlier of (1) the receipt of the Stockholder
Approval and (2) the date that is six months after the date hereof and (y) if
the first vote of the stockholders of the Company with respect to the
Stockholder Approval occurs after the date that is six months after of the date
hereof, then prior to the occurrence of the first vote of the stockholders of
the Company with respect to the Stockholder Approval, no Warrants may be
converted into Common Stock.

 

-5-

 



3.          AGREEMENTS OF THE COMPANY.

 

3.1           Reservation of Common Stock.

 

The Company covenants and agrees that it will at all times cause to be reserved
and kept available out of its authorized and unissued shares of treasury shares
of Common Stock such number of shares of Common Stock as will be sufficient to
permit the exercise in full of all Warrants issued hereunder into Common Stock.

 

3.2           Common Stock To Be Duly Authorized and Issued, Fully Paid and
Nonassessable etc; Compliance with Law

 

The Company covenants and agrees that it will take all such action as may be
necessary to ensure that all shares of Common Stock delivered upon the exercise
of any Warrant and the payment of the Exercise Price pursuant to Section 2.1 (in
each case, at the time of delivery of the certificates representing such shares
of Common Stock) shall (a) be duly and validly authorized and issued and fully
paid and nonassessable, free of any preemptive rights in favor of any Person in
respect of such issuance and free of any security interest, pledge, mortgage,
lien, charge or other encumbrance created by, or arising out of actions of, the
Company and (b) be issued without violation of any applicable Law.

 

3.3           Taxes.

 

The Company covenants and agrees that it will pay when due and payable any and
all Taxes and charges that may be payable in respect of the initial issuance or
delivery of:

 

(a)          each Warrant Certificate;

 

(b)          each Warrant Certificate issued in exchange for any other Warrant
Certificate pursuant to Section 1.3, Section 2.3 or Section 4; and

 

(c)          each share of Common Stock issued upon the exercise of any Warrant.

 

The Company shall not, however, be required to:

 

(i)          pay any Tax that may be payable in respect of the transfer or
delivery of Warrant Certificates in a name other than that of the registered
holder of the Warrant Certificate surrendered for exercise, conversion, transfer
or exchange (any such Tax being payable by the holder of such certificate at the
time of surrender); or

 

-6-

 



(ii)         issue or deliver any such certificates referred to in the foregoing
clause (i) until any such Tax referred to in the foregoing clause (i) shall have
been paid.

 

3.4           Common Stock Record Date.

 

Each Person in whose name any certificate for shares of Common Stock is issued
upon the exercise of Warrants shall for all purposes be deemed to have become
the holder of record of the Common Stock represented thereby on, and such
certificates (if any) shall be dated, the date upon which the Warrant
Certificate evidencing such Warrants was duly surrendered with an election to
purchase attached thereto duly executed and payment of the aggregate Exercise
Price (and any applicable Taxes, if payable by such Person) was made.

 

3.5           Rights in Respect of Common Stock.

 

Prior to the exercise of the Warrants evidenced thereby, the holder of a Warrant
Certificate shall not be entitled to any rights of a stockholder of the Company
with respect to the Common Stock into which the Warrants shall be exercisable,
including, without limitation, the right to vote in respect of any matter upon
which the holders of Common Stock may vote, the right to receive any
distributions of cash or property and, except as expressly set forth herein, the
right to receive any notice of any proceedings of the Company. Prior to the
exercise of the Warrants evidenced thereby, the holders of the Warrant
Certificates shall not have as such any obligation in respect of any assessment
or any other obligation or liability as a stockholder of the Company, whether
such obligations or liabilities are asserted by the Company or by creditors of
the Company.

 

3.6           Noncircumvention.

 

The Company hereby covenants and agrees that the Company will not, by amendment
of its charter, bylaws or through any reorganization, transfer of assets,
consolidation, merger, scheme of arrangement, dissolution, issue or sale of
securities, or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Warrant Agreement, and will at all
times in good faith carry out all the provisions of this Warrant Agreement.

 

4.          ANTI-DILUTION ADJUSTMENTS.

 

4.1           Adjustments.

 

The number of shares of Common Stock purchasable upon the exercise of each
Warrant, and the Exercise Price, shall be subject to adjustment as set forth in
this Section 4.

 

-7-

 



4.2           Stock Splits, Subdivisions, Reclassifications or Combinations.

 

If the Company shall (i) declare and pay a dividend or make a distribution on
its Common Stock in shares of Common Stock, (ii) subdivide or reclassify the
outstanding shares of Common Stock into a greater number of shares, or (iii)
combine or reclassify the outstanding shares of Common Stock into a smaller
number of shares, the number of shares of Common Stock issuable upon exercise of
any Warrants at the time of the record date for such dividend or effective date
of such split, reverse split, subdivision, combination or reclassification shall
be proportionately adjusted so that the holder of such Warrants after such date
shall be entitled to purchase the number of shares of Common Stock which such
holder would have owned or been entitled to receive in respect of the shares of
Common Stock subject to such Warrants after such date had such Warrants been
exercised immediately prior to such date. In such event, the Exercise Price in
effect at the time of the effective date of such split, reverse split,
subdivision, combination or reclassification shall be adjusted to the number
obtained by dividing (x) the product of (1) the number of shares of Common Stock
issuable upon the exercise of such Warrants before such adjustment and (2) the
Exercise Price in effect immediately prior to the record or effective date, as
the case may be, for the dividend, distribution, split, reverse split,
subdivision, combination or reclassification giving rise to this adjustment by
(y) the new number of shares of Common Stock issuable upon exercise of such
Warrants determined pursuant to the immediately preceding sentence; provided
that the Exercise Price shall not be adjusted to be less than the par value of
the Common Stock.

 

4.3           Price Based Anti-Dilution

 

(a)          Without duplication of the adjustments set forth in Sections 4.2 or
4.4, if the Company shall issue or sell any shares of Common Stock (as actually
issued or, pursuant to Section 4.3(b), deemed to be issued) for a consideration
per share less than 85% of the Market Price per share immediately prior to such
issuance or sale, or if earlier, upon the execution of the definitive
documentation with respect to such issuance or sale (the “Effective Time”), then
immediately upon the Effective Time the number of shares of Common Stock
issuable upon exercise of any Warrants at the time of the effective date shall
be increased by multiplying such number of shares of Common Stock by a fraction,
(i) the numerator of which shall be the Fully Diluted Number of shares of Common
Stock outstanding immediately prior to the Effective Time plus the number of
shares of Common Stock so issued or sold, and (ii) the denominator of which
shall be the Fully Diluted Number of shares of Common Stock outstanding
immediately prior to the Effective Time plus the number of shares of Common
Stock which the aggregate consideration received by the Company for the total
number of shares of Common Stock so issued or sold would purchase if such shares
were sold at Market Price. For the purposes of this Section 4.3(a), none of the
following issuances shall be considered the issuance or sale of Common Stock:

 

(i)          the issuance of the Convertible Preferred Stock;

 

(ii)         the issuance of Common Stock upon the conversion of any
then-outstanding Common Stock Equivalents (including the Convertible Preferred
Stock);

 

(iii)        the issuance of any Common Stock or Common Stock Equivalents for
which the adjustment provided in Section 4.2 applies; or

 

(iv)        the issuance of shares of Common Stock or Common Stock Equivalents
to Employees of the Company or any Company Subsidiary that is approved by the
Board of Directors.

 

-8-

 



(b)            For the purposes of Section 4.3(a), the following subparagraphs
(i) to (iii), inclusive, shall also be applicable:

 

(i)          If the Company shall grant any rights to subscribe for, or any
rights or options to purchase, Common Stock Equivalents, whether or not such
rights or options or the right to convert or exchange any such Common Stock
Equivalents are immediately exercisable, and the price per share for which
Common Stock is issuable upon the exercise of such rights or options or upon
conversion or exchange of such Common Stock Equivalents (determined by dividing
(A) the total amount, if any, received or receivable by the Company as
consideration for the granting of such rights or options, plus the minimum
aggregate amount of additional consideration payable to the Company upon the
exercise of such rights or options, plus, in the case of any such rights or
options which relate to such Common Stock Equivalents, the minimum aggregate
amount of additional consideration, if any, payable upon the issue or sale of
such Common Stock Equivalents and upon the conversion or exchange thereof, by
(B) the total maximum number of shares of Common Stock issuable upon the
exercise of such rights or options or upon the conversion or exchange of all
such Common Stock Equivalents issuable upon the exercise of such rights or
options) shall be less than the Market Price per share of Common Stock
immediately prior to the time of the granting of such rights or options, or, if
earlier, the execution of definitive documentation with respect to such grant,
then the total maximum number of shares of Common Stock issuable upon the
exercise of such rights or options or upon conversion or exchange of the total
maximum amount of such Common Stock Equivalents issuable upon the exercise of
such rights or options shall (as of the date of granting of such rights or
options) be deemed to be outstanding and to have been issued for such price per
share; provided that no further adjustment of the conversion price pursuant to
this Section 4.3(b)(i) shall be made (i) upon the actual issuance or sale of
such Common Stock Equivalents upon the exercise of any rights to subscribe for,
or any rights or options to purchase, such Common Stock Equivalents or (ii) upon
the actual issuance or sale of such Common Stock upon the exercise of any such
Common Stock Equivalents, including without limitation, in each case of clauses
(i) and (ii) with respect to shares of Common Stock Equivalents or Common Stock
issued or issuable as a result of the effect of antidilution adjustments under
any such security.

 

(ii)         If the Company shall issue or sell any Common Stock Equivalents,
whether or not the rights to exchange or convert thereunder are immediately
exercisable, and the price per share for which Common Stock is issuable upon
such conversion or exchange (determined by dividing (A) the total amount
received or receivable by the Company as consideration for the issue or sale of
such Common Stock Equivalents, plus the minimum aggregate amount of additional
consideration, if any, payable to the Company upon the conversion or exchange
thereof, by (B) the total maximum number of shares of Common Stock issuable upon
the conversion or exchange of all such Common Stock Equivalents) shall be less
than the Market Price per share of Common Stock immediately prior to the
Effective Time, then the total maximum number of shares of Common Stock issuable
upon conversion or exchange of such Common Stock Equivalents shall (as of the
date of the issue or sale of such Common Stock Equivalents) be deemed to be
outstanding and to have been issued for such price per share, provided that no
further adjustment of the conversion price pursuant to this Section 4.3(b)(ii)
shall be made upon the actual issuance or sale of such Common Stock upon the
exercise of any such Common Stock Equivalents, including without limitation, in
each case with respect to shares of Common Stock issued or issuable as a result
of the effect of antidilution adjustments under any such security.

 

-9-

 



(iii)        In case at any time any shares of Common Stock or Common Stock
Equivalents or any rights or options to purchase any such Common Stock, or
Common Stock Equivalents shall be issued or sold for cash, the consideration
received therefor shall be deemed to be the amount received by the Company
therefor. In case any shares of Common Stock or Common Stock Equivalents or any
rights or options to purchase any such Common Stock or Common Stock Equivalents
shall be issued or sold for a consideration other than cash, the amount of the
consideration other than cash received by the Company shall be deemed to be the
Fair Market Value of such consideration.

 

4.4           Other Distributions.

 

In case the Company shall fix a record date for the making of a dividend or
distribution to all holders of shares of its Common Stock of securities,
evidences of indebtedness, assets, cash, rights or warrants (excluding dividends
of its Common Stock and other dividends or distributions referred to in Section
4.2), in each such case, the Exercise Price in effect prior to such record date
shall be reduced immediately thereafter to the price determined by multiplying
the Exercise Price in effect immediately prior to the reduction by the quotient
of (x) the Market Price of the Common Stock on the last trading day preceding
the first date on which the Common Stock trades on the Exchange on which the
Common Stock is listed or admitted to trading without the right to receive such
distribution, minus the amount of cash and/or the Fair Market Value of the
securities, evidences of indebtedness, assets, rights or warrants to be so
distributed in respect of one share of Common Stock (such amount and/or Fair
Market Value, the “Per Share Fair Market Value”) divided by (y) such Market
Price on such date specified in clause (x); such adjustment shall be made
successively whenever such a record date is fixed. In such event, the number of
shares of Common Stock issuable upon the exercise of any Warrants shall be
increased to the number obtained by dividing (x) the product of (1) the number
of shares of Common Stock issuable upon the exercise of such Warrants before
such adjustment, and (2) the Exercise Price in effect immediately prior to the
distribution giving rise to this adjustment by (y) the new Exercise Price
determined in accordance with the immediately preceding sentence. In the event
that such distribution is not so made, the Exercise Price and the number of
shares of Common Stock issuable upon exercise of such Warrants then in effect
shall be readjusted, effective as of the date when the Board of Directors
determines not to distribute such shares, evidences of indebtedness, assets,
rights, cash or warrants, as the case may be, to the Exercise Price that would
then be in effect and the number of shares of Common Stock that would then be
issuable upon exercise of such Warrants if such record date had not been fixed.

 

-10-

 



4.5           Business Combinations.

 

In case of any Business Combination or reclassification of Common Stock (other
than a reclassification of Common Stock referred to in Section 4.2), a holder’s
right to receive shares of Common Stock upon exercise of any Warrants shall be
converted into the right to exercise such Warrant to acquire the number of
shares of stock or other securities or property (including cash) which the
Common Stock issuable (at the time of such Business Combination or
reclassification) upon exercise of such Warrants immediately prior to such
Business Combination or reclassification would have been entitled to receive
upon consummation of such Business Combination or reclassification; and in any
such case, if necessary, the provisions set forth herein with respect to the
rights and interests thereafter of such holder shall be appropriately adjusted
so as to be applicable, as nearly as may reasonably be, to such holder’s right
to exercise such Warrants in exchange for any shares of stock or other
securities or property pursuant to this Section 4.5; provided that a holder’s
right to receive cash consideration under this Section 4.5 shall be subject to
the prior indefeasible payment in full in cash of all outstanding Indebtedness
and other obligations under the Credit Facility (and the termination of all
commitments thereunder) and the Indenture (after the termination of all
commitments thereunder), each as defined in the Certificate of Designations, to
the extent the outstanding Common Stock’s right to receive cash in such
transaction is subject to such payment. In determining the kind and amount of
stock, securities or the property receivable upon exercise of any Warrants
following the consummation of such Business Combination, if the holders of
Common Stock have the right to elect the kind or amount of consideration
receivable upon consummation of such Business Combination, then the holder of
such Warrants shall be entitled to elect the kind or amount of consideration
receivable upon consummation of such Business Combination. The Company shall not
enter into or be party to any Business Combination unless the successor of the
Company (if any), assumes in writing all of the obligations of the Company under
this Warrant Agreement pursuant to written agreements, including agreements to
deliver to each holder of Warrants hereunder in exchange for such Warrants a
security of such successor evidenced by a written instrument substantially
similar in form and substance to this Warrant Agreement.

 

4.6           Expiration of Rights or Options.

 

Upon the expiration of any rights or options to subscribe for, purchase or
convert or exchange Common Stock or Common Stock Equivalents in respect of the
issuance, sale or grant of which adjustment was made pursuant to Section 4.3,
without the exercise thereof, the Exercise Price and the number of shares of
Common Stock purchasable upon the exercise of each Warrant shall, upon such
expiration, be readjusted and shall thereafter be such Exercise Price and such
number of shares of Common Stock as would have been had such Exercise Price and
such number of shares of Common Stock not been originally adjusted (or had the
original adjustment not been required, as the case may be), as if:

 

(a)          the only shares of Common Stock so issued were the shares of Common
Stock, if any, actually issued or sold upon the exercise of such rights or
options; and

 

(b)          such shares of Common Stock, if any, were issued or sold for the
consideration actually received by the Company upon such exercise plus the
aggregate consideration, if any, actually received by the Company for the
issuance, sale or grant of all of such rights or options, whether or not
exercised; provided that no such readjustment shall have the effect of
increasing the Exercise Price by an amount in excess of the amount of the
reduction initially made in respect of the issuance, sale, or grant of such
rights or options.

 

-11-

 

 

4.7           Rounding of Calculations; Minimum Adjustments.

 

All calculations under this Section 4 shall be made to the nearest one-tenth
(1/10th) of a cent or to the nearest one-hundredth (1/100th) of a share, as the
case may be. Any provision of this Section 4 to the contrary notwithstanding, no
adjustment in the Exercise Price or the number of shares of Common Stock into
which any Warrants are exercisable shall be made if the amount of such
adjustment would be less than $0.01 or one-tenth (1/10th) of a share of Common
Stock, but any such amount shall be carried forward and an adjustment with
respect thereto shall be made at the time of and together with any subsequent
adjustment which, together with such amount and any other amount or amounts so
carried forward, shall aggregate $0.01 or 1/10th of a share of Common Stock, or
more.

 

4.8           Timing of Issuance of Additional Common Stock Upon Certain
Adjustments.

 

In any case in which the provisions of this Section 4 shall require that an
adjustment shall become effective immediately after a record date for an event,
the Company may defer until the occurrence of such event (i) issuing to the
holder of any Warrants exercised after such record date and before the
occurrence of such event the additional shares of Common Stock issuable upon
such exercise by reason of the adjustment required by such event over and above
the shares of Common Stock issuable upon such exercise before giving effect to
such adjustment and (ii) paying to such holder any amount of cash in lieu of a
fractional share of Common Stock; provided, however, that the Company upon
request shall deliver to such holder a due bill or other appropriate instrument
evidencing such holder’s right to receive such additional shares, and such cash,
upon the occurrence of the event requiring such adjustment.

 

4.9           Miscellaneous.

 

(a)          Statement Regarding Adjustments. Whenever the Exercise Price or the
number of shares of Common Stock into which any Warrants are exercisable shall
be adjusted as provided in Section 4, the Company shall forthwith file at the
principal office of the Company referenced in Section 6.5 a statement showing in
reasonable detail the facts requiring such adjustment and the Exercise Price
that shall be in effect and the number of shares of Common Stock into which such
Warrants shall be exercisable after such adjustment, and the Company shall also
cause a copy of such statement to be sent by mail, first class postage prepaid,
to each holder of Warrants at the address appearing in the Company’s records.

 

(b)          Notice of Adjustment Event. In the event that the Company shall
propose to take any action of the type described in this Section 4 (but only if
the action of the type described in this Section 4 would result in an adjustment
in the Exercise Price or the number of shares of Common Stock into which
Warrants are exercisable or a change in the type of securities or property to be
delivered upon exercise of Warrants), the Company shall give notice to the
holders of Warrants, in the manner set forth in Section 4.8(a), which notice
shall specify the record date, if any, with respect to any such action and the
approximate date on which such action is to take place. Such notice shall also
set forth the facts with respect thereto as shall be reasonably necessary to
indicate the effect on the Exercise Price and the number, kind or class of
shares or other securities or property which shall be deliverable upon exercise
of any Warrants. In the case of any action which would require the fixing of a
record date, such notice shall be given at least 10 days prior to the date so
fixed, and in case of all other action, such notice shall be given at least 15
days prior to the taking of such proposed action. Without limiting the
foregoing, to the extent notice of any of the foregoing actions or events is
given to the holders of the Common Stock, such notice shall be provided to the
holders of the Warrants on or before such notice to the holders of Common Stock.

 

-12-

 

 

(c)          Proceedings Prior to Any Action Requiring Adjustment. As a
condition precedent to the taking of any action which would require an
adjustment pursuant to this Section 4, the Company shall take any action which
may be necessary, including obtaining regulatory, New York Stock Exchange,
NASDAQ Stock Market or other applicable national securities exchange (an
“Exchange”) or stockholder approvals or exemptions, in order that the Company
may thereafter validly and legally issue as fully paid and nonassessable all
shares of Common Stock that the holders are entitled to receive upon exercise of
this any Warrants pursuant to this Section 4.

 

(d)          Adjustment Rules. Any adjustments pursuant to this Section 4 shall
be made successively whenever an event referred to herein shall occur. If more
than one subsection of this Section 4 is applicable to a single event, the
subsection shall be applied that produces the largest adjustment and no single
event shall cause an adjustment under more than one subsection of this Section 4
so as to result in duplication. If an adjustment in Exercise Price made
hereunder would reduce the Exercise Price to an amount below par value of the
Common Stock, then such adjustment in Exercise Price made hereunder shall reduce
the Exercise Price to the par value of the Common Stock.

 

5.            INTERPRETATION OF THIS AGREEMENT.

 

5.1           Certain Defined Terms.

 

For the purpose of this Agreement, the following terms shall have the meanings
set forth below or set forth in the Section hereof following such term:

 

“Affiliate” means, with respect to any Person, (a) a director, officer or
shareholder of such Person, (b) a spouse, parent, sibling or descendant of such
Person (or spouse, parent, sibling or descendant of any director or executive
officer of such Person) and (c) any other Person that, directly or indirectly
through one or more intermediaries, Controls, or is Controlled by, or is under
common Control with, such Person, at such time; provided, however, that none of
the Purchasers shall be deemed to be an “Affiliate” of the Company and no Person
holding any one or more of the Warrants shall be deemed to be an “Affiliate” of
the Company solely by virtue of the ownership thereof.

 

“Agreement” means this Warrant Agreement as it may from time to time be amended,
restated, modified or supplemented.

 

“Board of Directors” means the board of directors of the Company, including any
duly authorized committee thereof.

 

“Beneficially Own” has the meaning set forth in the Certificate of Designations.

 

“Business Combination” means any consolidation of the Company with, or merger of
the Company with or into, another Person (other than a merger in which (a) the
Company is the surviving corporation, (b) that does not result in any
reclassification or change of shares of Common Stock outstanding immediately
prior to such merger and (c) the holders of Common Stock are not entitled to
receive any consideration therefrom), or any sale or conveyance to another
Person of the assets of the Company substantially as an entirety.

 

-13-

 

 

“business day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York are authorized or required by
Law or executive order to close.

 

“Capital Stock” means (A) with respect to any Person that is a corporation or
company, any and all shares, interests, participations or other equivalents
(however designated) of capital or capital stock of such Person and (B) with
respect to any Person that is not a corporation or company, any and all
partnership or other equity interests of such Person.

 

“Certificate of Designations” shall mean this Certificate of Designations
relating to the Convertible Preferred Stock, as it may be amended from time to
time.

 

“Charter” means, with respect to any Person, its certificate or articles of
incorporation, articles of association, or similar organizational document.

 

“Common Stock” means the Company’s common stock, par value $.0001 per share.

 

“Common Stock Equivalents” means outstanding Warrants or other securities
convertible or exchangeable into Common Stock, including the Preferred
Convertible Stock.

 

“Company” has the meaning set forth in the introductory paragraph hereof.

 

“Convertible Preferred Stock” means the Series A convertible preferred stock
issued to the Purchasers pursuant to that certain securities purchase agreement,
entered into on the date hereof, by and between the Company and the Purchasers.

 

“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting Securities, by
contract or otherwise.

 

“Denomination” means, in the case of any Warrant Certificate, the number of
shares of Common Stock issuable upon exercise of such Warrant Certificate
represented thereby.

 

“Effective Time” has the meaning set forth in Section 4.3(a).

 

“Exchange” has the set forth in Section 4.9(c).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“Exercise Price” means, prior to any adjustment pursuant to Section 4 of this
Agreement, the Initial Exercise Price; and thereafter, the Initial Exercise
Price as successively adjusted and readjusted from time to time in accordance
with the provisions of Section 4.

 

-14-

 

 

“Expiration Time” means 5:00 p.m., Eastern time, on the tenth (10th) year
anniversary of the date hereof.

 

“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as determined by the Board
of Directors, acting in good faith. The Required Warrantholders may object in
writing to the Board of Director’s calculation of Fair Market Value within 10
days of receipt of written notice thereof. If the Required Warrantholders and
the Board of Directors are unable to agree on Fair Market Value during the
10-day period following the delivery of the Required Warrantholders’ objection,
then the Board of Directors shall select and approve an appraiser experienced in
the business of evaluating or appraising the market value of securities (which
appraiser shall be subject to approval by the Required Warrantholders, which
approval shall not be unreasonably withheld). The Fair Market Value established
by such appraiser shall be conclusive and binding on the parties. In the event
the Fair Market Value established by such appraiser is greater than the Fair
Market Value previously determined by the Board of Directors, the fees and
expenses for such appraiser shall be borne by the Company. In the event the Fair
Market Value established by such appraiser is less than or equal to the Fair
Market Value previously determined by the Board of Directors, the fees and
expenses for such appraiser shall be borne by the holders of Warrants.

 

“Fully Diluted Number of Common Shares” means the sum of (i) all shares of
Common Stock actually outstanding (which shall in no event include the Common
Stock to be so issued and sold and for which Section 4.3 is being applied) and
(ii) all shares of Common Stock issuable upon conversion or exchange of the
Common Stock Equivalents.

 

“Initial Exercise Price” means, with respect to each Warrant Certificate issued
to a Purchaser, the Warrant No. 1 Initial Exercise Price or the Warrant No. 2
Initial Exercise Price, as assigned to that Warrant Certificate.

 

“Issue Date” means March 9, 2015.

 

“Law” has the set forth in Section 1.1.

 

“Market Price” means, with respect to a particular security, on any given day,
the last reported sale price or, in case no such reported sale takes place on
such day, the average of the last closing bid and ask prices, in either case on
the Exchange on which the applicable securities are listed or admitted to
trading. “Market Price” shall be determined without reference to after hours or
extended hours trading. If such security is not listed and traded in a manner
that the quotations referred to above are available for the period required
hereunder, the Market Price per share of Common Stock shall be deemed to be the
fair market value per share of such security as determined in good faith by the
Board of Directors in reliance on an opinion of a nationally recognized
independent investment banking corporation retained by the Company for this
purpose (which opinion shall be made available to the holders of Warrants);
provided that the Required Warrantholders may object in writing to the Board of
Director’s calculation of fair market value within 10 days of receipt of written
notice thereof. If the Required Warrantholders and the Board of Directors are
unable to agree on fair market value during the 10-day period following the
delivery of the Required Warrantholders’ objection, then the Board of Directors
shall select and approve an appraiser experienced in the business of evaluating
or appraising the market value of securities (which appraiser shall be subject
to approval by the Required Warrantholders, which approval shall not be
unreasonably withheld). The Market Price established by such appraiser shall be
conclusive and binding on the parties. In the event the Market Price established
by such appraiser is greater than the Market Price previously determined by the
Board of Directors, the fees and expenses for such appraiser shall be borne by
the Company. In the event the Market Price established by such appraiser is less
than or equal to the Market Price previously determined by the Board of
Directors, the fees and expenses for such appraiser shall be borne by the
holders of Warrants. For the purposes of determining the Market Price of the
Common Stock on the “trading day” preceding, on or following the occurrence of
an event, (i) that trading day shall be deemed to commence immediately after the
regular scheduled closing time of trading on the Nasdaq Stock Market or, if
trading is closed at an earlier time, such earlier time and (ii) that trading
day shall end at the next regular scheduled closing time, or if trading is
closed at an earlier time, such earlier time (for the avoidance of doubt, and as
an example, if the Market Price is to be determined as of the last trading day
preceding a specified event and the closing time of trading on a particular day
is 4:00 p.m. and the specified event occurs at 5:00 p.m. on that day, the Market
Price would be determined by reference to such 4:00 p.m. closing price).

 

-15-

 

 

 

“Per Share Fair Market Value” has the meaning set forth in Section 4.4.

 

“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

 

“Purchasers” has the meaning set forth in the introductory paragraph hereof.

 

“Required Warrantholders” means, at any time, the holders of Warrants
representing at least a majority of the Common Stock issuable upon exercise of
the Warrants issued hereunder and outstanding (exclusive of any Warrants
directly or indirectly held by the Company or any Affiliate of the Company).

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 

“Stockholder Approval” has the meaning set forth in the Certificate of
Designations.

 

“Tax” or “Taxes” has the meaning set forth in Section 1.5(a).

 

“trading day” means (A) if the shares of Common Stock are not traded on any
national or regional securities exchange or association or over-the-counter
market, a business day or (B) if the shares of Common Stock are traded on any
national or regional securities exchange or association or over-the-counter
market, a business day on which such relevant exchange or quotation system is
scheduled to be open for business and on which the shares of Common Stock (i)
are not suspended from trading on any national or regional securities exchange
or association or over-the-counter market for any period or periods aggregating
one half hour or longer; and (ii) have traded at least once on the national or
regional securities exchange or association or over-the-counter market that is
the primary market for the trading of the shares of Common Stock.

 

-16-

 

 

“Transferee” means any registered transferee of all or any part of any one or
more Warrant Certificates initially acquired by the Purchasers under this
Agreement.

 

“U.S. GAAP” means United States generally accepted accounting principles.

 

“Warrant” means a warrant to initially purchase one share of Common Stock issued
pursuant to this Agreement.

 

“Warrant Certificate” means a certificate evidencing the Warrants in the form of
Attachment A.

 

“Warrant No. 1 Initial Exercise Price” has the meaning set forth in the
recitals.

 

“Warrant No. 2 Initial Exercise Price” has the meaning set forth in the
recitals.

 

5.2           Section Heading and Table of Contents and Construction.

 

(a)          Section Headings and Table of Contents, etc. The titles of the
Sections of this Agreement and the Table of Contents of this Agreement appear as
a matter of convenience only, do not constitute a part hereof and shall not
affect the construction hereof. The words “herein,” “hereof,” “hereunder” and
“hereto” refer to this Agreement as a whole and not to any particular Section or
other subdivision. References to Sections are, unless otherwise specified,
references to Sections of this Agreement. References to Annexes and Attachments
are, unless otherwise specified, references to Annexes and Attachments attached
to this Agreement.

 

(b)          Independent Construction. Each covenant contained herein shall be
construed (absent an express contrary provision herein) as being independent of
each other covenant contained herein, and compliance with any one covenant shall
not (absent such an express contrary provision) be deemed to excuse compliance
with one or more other covenants.

 

5.3           Directly or Indirectly.

 

Where any provision herein refers to action to be taken by any Person, or which
such Person is prohibited from taking, such provision shall be applicable
whether such action is taken directly or indirectly by such Person, including
actions taken by or on behalf of any partnership in which such Person is a
general partner.

 

5.4           Governing Law.

 

THIS AGREEMENT AND THE WARRANT CERTIFICATES SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAWS RULES THEREOF TO THE EXTENT THAT ANY SUCH RULES WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION, EXCEPT TO THE EXTENT THAT THE
DELAWARE GENERAL CORPORATION LAW SPECIFICALLY AND MANDATORILY APPLIES.

 

-17-

 

 

6.            MISCELLANEOUS.

 

6.1           Expenses.

 

Issuance of certificates for shares of Common Stock to a holder upon the
exercise of any Warrants shall be made without charge to such holder for any Tax
or other incidental expense in respect of the issuance of such certificates, all
of which Taxes and expenses shall be paid by the Company (other than the Taxes
not payable by the Company pursuant to Section 3.3).

 

6.2           Amendment and Waiver.

 

This Agreement may be amended, and the observance of any term of this Agreement
may be waived, with and only with the written consent of the Company and the
Required Warrantholders; provided, however, that no amendment or waiver of the
provisions of this Section 2.1, Section 6.2, Section 4 or of any term defined in
Section 5.1 to the extent used herein or therein, may be made without the prior
written consent of all holders of Warrants then outstanding (excluding any
Warrants directly or indirectly held by the Company or any Affiliate of the
Company); and, provided, further, that

 

(a)          no such amendment or waiver of any of the provisions of this
Agreement pertaining to the Exercise Price or the number of shares or kind of
Common Stock that may be purchased upon exercise of each Warrant; and

 

(b)          no change accelerating the occurrence of the Expiration Time; shall
be effective as to a holder of Warrants unless consented to in writing by such
holder.

 

6.3           Entire Agreement.

 

This Agreement and the Warrant Certificates embody the entire agreement and
understanding among the Company and the Purchasers, and supersede all prior
agreements and understandings, relating to the subject matter hereof.

 

6.4           Successors and Assigns.

 

All covenants and other agreements in this Agreement made by or on behalf of any
of the parties hereto shall bind and inure to the benefit of the respective
successors and assigns of the parties hereto to the extent they become holders
of Warrants (including, without limitation, any Transferee) whether so expressed
or not. Notwithstanding the foregoing sentence, the Company may not assign any
of its rights, duties or obligations hereunder or under the Warrant Certificates
without the prior written consent of the Required Warrantholders.

 

6.5           Notices.

 

All communications hereunder or under the Warrants shall be in writing and shall
be delivered either by certified or registered mail, postage pre-paid, return
receipt requested, or nationally recognized overnight courier, and shall be
addressed to the following addresses:

 

-18-

 

 



(a)          if to a Purchaser, at its address set forth on Annex 2 to this
Agreement, or at such other address as such Purchaser shall have specified to
the Company in writing;

 

(b)          if to any other holder of any Warrant Certificate, addressed to
such other holder at such address as such other holder shall have specified to
the Company in writing or, if any such other holder shall not have so specified
an address to the Company, then addressed to such other holder in care of the
last holder of such Warrant Certificate that shall have so specified an address
to the Company; and

 

(c)          if to the Company, at the address set forth on Annex 3 to this
Agreement, or at such other address as the Company shall have specified to each
holder of Warrants in writing.

 

Any communication addressed and delivered as herein provided shall be deemed to
be received when actually delivered to the address of the addressee (whether or
not delivery is accepted) by a nationally recognized overnight delivery service
which provides proof of delivery or on the date postmarked if sent by registered
or certified mail, as the case may be. Any communication not so addressed and
delivered shall be ineffective unless actually received by the intended
addressee. Notwithstanding the foregoing provisions of this Section 6.5, service
of process in any suit, action or proceeding arising out of or relating to this
Agreement or any document, agreement or transaction contemplated hereby shall be
delivered in the manner provided in Section 6.8(c).

 

6.6           Severability.

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

6.7           Execution in Counterpart.

 

This Agreement may be executed in one or more counterparts and shall be
effective when at least one counterpart shall have been executed by each party
hereto, and each set of counterparts that, collectively, show execution by each
party hereto shall constitute one duplicate original.

 

6.8           Waiver of Jury Trial; Consent to Jurisdiction, Etc.

 

(a)          Waiver of Jury Trial. THE PARTIES HERETO VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR
THE WARRANTS OR ANY OF THE DOCUMENTS, AGREEMENTS OR TRANSACTIONS CONTEMPLATED
HEREBY.

 

-19-

 

 

(b)          Consent to Jurisdiction. ANY SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE WARRANTS, OR ANY OF THE DOCUMENTS,
AGREEMENTS OR TRANSACTIONS CONTEMPLATED HEREBY (WHETHER IN TORT, CONTRACT OR
OTHERWISE) OR ANY ACTION OR PROCEEDING TO EXECUTE OR OTHERWISE ENFORCE ANY
JUDGMENT IN RESPECT OF ANY BREACH UNDER THIS AGREEMENT, THE WARRANTS OR ANY
DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY SHALL BE BROUGHT BY SUCH PARTY IN ANY
NEW YORK STATE COURT OR FEDERAL DISTRICT COURT LOCATED IN THE SOUTHERN DISTRICT
OF NEW YORK AS SUCH PARTY MAY IN ITS SOLE DISCRETION ELECT, AND BY THE EXECUTION
AND DELIVERY OF THIS AGREEMENT, THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMIT TO THE IN PERSONAM JURISDICTION OF EACH SUCH COURT, AND
EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES AND AGREES NOT TO ASSERT IN ANY
PROCEEDING BEFORE ANY TRIBUNAL, BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, ANY
CLAIM THAT IT IS NOT SUBJECT TO THE IN PERSONAM JURISDICTION OF ANY SUCH COURT.
IN ADDITION, EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY DOCUMENT, AGREEMENT OR TRANSACTION CONTEMPLATED HEREBY
BROUGHT IN ANY SUCH COURT, AND HEREBY IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 

(c)          Service of Process. EACH PARTY HERETO IRREVOCABLY AGREES THAT
PROCESS PERSONALLY SERVED OR SERVED BY U.S. REGISTERED MAIL AT THE ADDRESSES
PROVIDED HEREIN FOR NOTICES SHALL CONSTITUTE, TO THE EXTENT PERMITTED BY LAW,
ADEQUATE SERVICE OF PROCESS IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE WARRANTS OR ANY DOCUMENT, AGREEMENT OR
TRANSACTION CONTEMPLATED HEREBY, OR ANY ACTION OR PROCEEDING TO EXECUTE OR
OTHERWISE ENFORCE ANY JUDGMENT IN RESPECT OF ANY BREACH HEREUNDER, UNDER THE
WARRANTS OR UNDER ANY DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY. RECEIPT OF
PROCESS SO SERVED SHALL BE CONCLUSIVELY PRESUMED AS EVIDENCED BY A DELIVERY
RECEIPT FURNISHED BY THE UNITED STATES POSTAL SERVICE OR ANY COMMERCIAL DELIVERY
SERVICE.

 

[Remainder of page intentionally left blank; next page is signature page]

 

-20-

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
above written.

 

  COMPANY:       BioScrip, Inc.       By:     Name:     Title:        
PURCHASERS:       Coliseum Capital Partners, L.P.       By:     Name:     Title:
        Coliseum Capital Partners II, L.P.       By:     Name:     Title:      
  Blackwell Partners, LLC, Series A       By:  Coliseum Capital Management, LLC
  Attorney-in-fact       By:     Name:     Title:  

 

 

 

 

ATTACHMENT A

[FORM OF WARRANT CERTIFICATE]

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS
AND MAY NOT BE OFFERED OR SOLD EXCEPT IN A TRANSACTION REGISTERED UNDER SUCH ACT
OR PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT OR
STATE SECURITIES LAWS. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE
SUBJECT TO THE TERMS OF A CERTAIN WARRANT AGREEMENT, DATED AS OF MARCH 9, 2015,
THE PROVISIONS OF WHICH ARE INCORPORATED HEREIN BY REFERENCE. A COPY OF SUCH
AGREEMENT IS AVAILABLE FROM THE COMPANY UPON REQUEST.

 

WARRANT CERTIFICATE

 

BIOSCRIP, INC.

No. WR- Warrants

 

Date: [•], 2015

 

This Warrant Certificate certifies that______________________, or registered
assigns, is the registered holder of
_____________________(_______________________) Warrants. Each Warrant entitles
the owner thereof to purchase at any time on or after the date hereof and on or
prior to the Expiration Time, one (1) fully paid and nonassessable share of
Common Stock, $0.0001 par value per share (the “Common Stock”), of BIOSCRIP,
INC., a Delaware corporation (together with its successors and assigns, the
“Company”), at a purchase price (subject to adjustment as provided in the
Warrant Agreement (as defined below), the “Exercise Price”) of $[•] per share of
Common Stock upon presentation and surrender of this Warrant Certificate to the
Company with a duly executed election to purchase and payment of the Exercise
Price, all in the manner set forth in the Warrant Agreement (defined below). The
number of shares of Common Stock that may be initially purchased upon exercise
of each Warrant and the Exercise Price are the number and the Exercise Price as
of the date hereof, and are subject to adjustment as referred to below.

 

The Warrants are issued pursuant to a Warrant Agreement (as it may from time to
time be amended or supplemented, the “Warrant Agreement”), dated as of March 9,
2015, among the Company and the Purchasers named therein, and are subject to all
of the terms, provisions and conditions thereof, which Warrant Agreement is
hereby incorporated herein by reference and made a part hereof and to which
Warrant Agreement reference is hereby made for a full description of the rights,
obligations, duties and immunities of the Company and the holders of the Warrant
Certificates. Capitalized terms used, but not defined, herein have the
respective meanings ascribed to them in the Warrant Agreement. In the event of
any conflict between this Warrant Certificate and the Warrant Agreement, the
Warrant Agreement shall control and govern.

 

Attachment A

 

 

As provided in the Warrant Agreement, the Exercise Price and the number of
shares of Common Stock that may be purchased upon the exercise of the Warrants
evidenced by this Warrant Certificate are, upon the happening of certain events,
subject to modification and adjustment. Except as otherwise set forth in, and
subject to, the Warrant Agreement, the Expiration Time of this Warrant
Certificate is as set forth in the Warrant Agreement.

 

Subject to the limitations set forth in the Warrant Agreement, this Warrant
Certificate shall be exercisable, at the election of the holder, at any time on
or after the date hereof and on or prior to the Expiration Time either as an
entirety or in part from time to time. If this Warrant Certificate shall be
exercised in part, the holder shall be entitled to receive, upon surrender
hereof, another Warrant Certificate or Warrant Certificates for the number of
Warrants not exercised. This Warrant Certificate, with or without other Warrant
Certificates, upon surrender in the manner set forth in the Warrant Agreement
and subject to the conditions set forth in the Warrant Agreement, may be
transferred or exchanged for another Warrant Certificate or Warrant Certificates
of like tenor evidencing Warrants entitling the holder to purchase a like
aggregate number of shares of Common Stock as the Warrants evidenced by the
Warrant Certificate or Warrant Certificates surrendered shall have entitled such
holder to purchase.

 

Except as expressly set forth in the Warrant Agreement, no holder of this
Warrant Certificate shall be entitled to vote or receive distributions or be
deemed for any purpose the holder of shares of Common Stock or of any other
Securities of the Company that may at any time be issued upon the exercise
hereof, nor shall anything contained in the Warrant Agreement or herein be
construed to confer upon the holder hereof, as such, any of the rights of a
holder of a share of Common Stock in the Company or any right to vote upon any
matter submitted to holders of shares of Common Stock at any meeting thereof, or
to give or withhold consent to any corporate action of the Company (whether upon
any recapitalization, issuance of stock, reclassification of Securities, change
of par value, consolidation, merger, conveyance, or otherwise), or to receive
dividends or subscription rights, or otherwise, until the Warrant or Warrants
evidenced by this Warrant Certificate shall have been exercised as provided in
the Warrant Agreement.

 

THIS WARRANT CERTIFICATE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND
THE RIGHTS OF THE COMPANY AND THE HOLDER HEREOF SHALL BE GOVERNED BY, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAWS RULES THEREOF TO THE EXTENT THAT ANY SUCH RULES WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION, EXCEPT TO THE EXTENT THAT THE
DELAWARE GENERAL CORPORATION LAW SPECIFICALLY AND MANDATORILY APPLIES.

 

Attachment A

 

 

WITNESS the signature of a proper officer of the Company as of the date first
above written.

 

  BIOSCRIP, INC.   By:     Name:     Title:  

 

Attachment A

 

 

[FORM OF ASSIGNMENT]

(To be executed by the registered holder if

such holder desires to transfer the Warrant Certificate)

 

FOR VALUE RECEIVED, ________________________hereby sells, assigns and transfers
unto

 

                                                                                                                                                                                                                           

(Please print name and address of transferee.)

 

the accompanying Warrant Certificate, together with all right, title and
interest therein, and does hereby irrevocably constitute and appoint:

 

                                                                                                                                                                                                                           

 

attorney, to transfer the accompanying Warrant Certificate on the books of the
Company with full power of substitution.

 

Dated:                                    ,20 .

[HOLDER]

By:

 

NOTICE

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the accompanying Warrant Certificate or any prior assignment
thereof in every particular, without alteration or enlargement or any change
whatsoever.

 

Attachment A

 

 

 

[FORM OF ELECTION TO PURCHASE]

(To be executed by the registered holder if

such holder desires to exercise the Warrant Certificate)

 

To: BIOSCRIP, INC.

 

The undersigned hereby irrevocably elects to
exercise_____________________Warrants represented by the accompanying Warrant
Certificate to purchase the shares of Common Stock issuable upon the exercise of
such Warrants, and requests that certificates for such shares be issued in the
name of:

 

                                                                                                                                                                                                                           

(Please print name and address.)

 

                                                                                                                                                                                                                           

(Please insert social security or other identifying number.)

 

If such number of Warrants shall not be all the Warrants evidenced by the
accompanying Warrant Certificate, a new Warrant Certificate for the balance
remaining of such Warrants shall be registered in the name of and delivered to:

 

                                                                                                                                                                                                                           

(Please print name and address.)

 

                                                                                                                                                                                                                           

(Please insert social security or other identifying number.)

 

The undersigned is paying the Exercise Price for the Common Stock to be issued
on exercise of the foregoing Warrants, unless payment of such Exercise Price has
been waived by the Company by certified or bank check by wire transfer pursuant
to Section 2.1(a)(i) of the Warrant Agreement.

 

Dated:                                    ,20 .

[HOLDER]

By:

 

NOTICE

The signature to the foregoing Election to Purchase must correspond to the name
as written upon the face of the accompanying Warrant Certificate or any prior
assignment thereof in every particular, without alteration or enlargement or any
change whatsoever.

 

Attachment A

 

 

ANNEX 1

Warrants Issuable to the Purchasers

 

Purchaser  Total No. of Warrants
(No.1)   Total No. of Warrants
(No.2)  Coliseum Capital Partners, L.P.   1,133,188    1,133,188  Coliseum
Capital Partners II, L.P.   253,569    253,569  Blackwell Partners, LLC, Series
A   413,243    413,243 

 

Annex 1

 

 

ANNEX 2

Address for Purchasers for Notices

 

Coliseum Capital Management, LLC

One Station Place, 7th Floor South

Stamford, CT 06902

Attention: Christopher Shackelton;

 

with a copy to:

 

Paul Hastings LLP

75 East 55th Street

New York, NY 10022

Attention: Barry A. Brooks

 

Annex 2

 

 

ANNEX 3

Address of Company for Notices

BioScrip, Inc.

100 Clearbrook Road

Elmsford, New York 10523

Attention: Chief Executive Officer

 

with a copy to:

 

Polsinelli PC

100 S. Fourth Street, Suite 1000

St. Louis, MO 63102

Attention: Mark H. Goran

 

Annex 3

